Exhibit 10.1

 

EXECUTION COPY

 

INVESTMENT AGREEMENT

 

THIS INVESTMENT AGREEMENT (this “Agreement”) is made and entered into as of this
25th day of August 2015, by and among Eshelman Ventures, LLC, a North Carolina
limited liability company (the “Investor”), The Medicines Company, a Delaware
corporation (the “Company”), and, solely for purposes of Article IV and
Article V, Fredric N. Eshelman, Pharm.D. (the “Incoming Chairman”).

 

WITNESSETH:

 

WHEREAS, the Company’s board of directors (the “Board”) has determined that it
is advisable and in the best interests of the Company and its stockholders to
appoint the Incoming Chairman as Chairman of the Board;

 

WHEREAS, the Investor is wholly owned by the Incoming Chairman; and

 

WHEREAS, as an inducement to the Incoming Chairman’s willingness to serve on the
Board, the Company has agreed to offer the Investor the right to purchase shares
of common stock, par value $0.001 per share, of the Company (the “Common
Stock”), upon the terms and conditions set forth in this Agreement.

 

NOW, THEREFORE, in consideration of the mutual terms and other agreements set
forth herein, the parties hereto hereby agree as follows:

 

ARTICLE I

 

SALE AND PURCHASE

 

Section 1.1                                    Purchased Shares.  The Company
agrees to sell and issue to the Investor, and the Investor agrees to purchase
and accept from the Company, 944,537 shares of Common Stock (the “Purchased
Shares”); provided, however, that the Company shall have no obligation to sell
and issue, and the Investor shall have no obligation to purchase and accept, the
Purchased Shares if the Investor does not deliver to the Company via email prior
to 6:00 p.m., New York City time, on August 27, 2015 (the “Expiration Time”) a
duly executed notice in the form of Exhibit A electing to purchase and accept
the Purchased Shares (an “Election Notice”).

 

Section 1.2                                    Closing.  In the event that the
Investor timely delivers an Election Notice pursuant to Section 1.1, the closing
of the sale and purchase of the Purchased Shares (the “Closing”) shall take
place remotely via the exchange of documents and signatures at 10:00 a.m., New
York City time, on Friday, August 28, 2015, or such other time mutually agreed
upon by the Investor and the Company.

 

Section 1.3                                    Purchase Price; Delivery of
Purchased Shares.  At the Closing, (a) the Investor shall deliver to the Company
cash in an aggregate amount equal to $30,000,000, payable by wire transfer of
immediately available funds to the account or accounts specified by

 

--------------------------------------------------------------------------------


 

the Company, and (b) the Company shall deliver irrevocable instructions to the
Company’s transfer agent to issue the Purchased Shares to the Investor in
book-entry or certificated form, as requested by the Investor (with any
certificates to contain legends customary for transactions of this type).

 

ARTICLE II

 

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

The Company represents and warrants to the Investor, as of the Closing, as
follows:

 

Section 2.1                                    Organization, Good Standing,
Corporate Power and Qualification.  The Company is a corporation duly organized,
validly existing and in good standing under the laws of the State of Delaware
and has all requisite corporate power and authority to carry on its business as
presently conducted.  The Company is duly qualified to transact business and is
in good standing in each jurisdiction in which the failure to so qualify or to
be in good standing would have a material adverse effect on the Company’s
business, assets, properties or results of operations.

 

Section 2.2                                    Issuance of the Purchased
Shares.  The Purchased Shares, when issued, sold and delivered in accordance
with the terms and for the consideration set forth in this Agreement, will be
duly authorized, validly issued, fully paid and nonassessable and free of
restrictions on transfer other than restrictions on transfer set forth in this
Agreement, applicable state, federal or foreign securities laws and liens or
encumbrances created by or imposed by the Investor or its affiliates.  Assuming
the accuracy of the representations and warranties of the Investor in
Article III of this Agreement, the Purchased Shares will be issued in compliance
with all applicable state, federal and foreign securities laws.

 

Section 2.3                                    Authorization; Validity of
Agreement.  The Company has the corporate power and authority to enter into this
Agreement and to carry out its obligations hereunder.  This Agreement has been
duly and validly executed and delivered by the Company and, assuming due
authorization, execution and delivery of this Agreement by the Investor and the
Incoming Chairman, is a valid and binding obligation of the Company enforceable
against the Company in accordance with its terms, except as such enforceability
may be limited by bankruptcy, insolvency, moratorium, reorganizations,
fraudulent transfer or similar laws relating to or affecting creditors generally
or by general equitable principles (whether applied in equity or at law).  The
execution and delivery of, and the performance of the Company’s obligations
under, this Agreement and the consummation of the transactions contemplated
hereby have been duly authorized by the affirmative vote of a majority of the
members of the Board.  No other corporate proceedings are necessary for the
execution and delivery by the Company of this Agreement, the performance by it
of its obligations hereunder or the consummation by it of the transactions
contemplated hereby.  The Board has duly adopted resolutions appointing the
Incoming Chairman as Chairman of the Board, effective immediately following the
Closing, and such resolutions have not been rescinded, revoked or withdrawn and
remain in full force and effect.

 

2

--------------------------------------------------------------------------------


 

Section 2.4                                    No Conflict or Violation.  The
execution, delivery and performance by the Company of this Agreement does not
trigger any pre-emptive or similar rights, does not violate or conflict with any
provision of its Third Amended and Restated Certificate of Incorporation or
Amended and Restated By-laws and does not violate any provision of law, or any
order, judgment or decree of any court or other governmental or regulatory
authority, nor violate or result in a breach of or constitute (with due notice
or lapse of time or both) a default under any material contract, lease, loan
agreement, mortgage, security agreement or other material agreement or
instrument to which the Company is a party or by which it is bound.

 

Section 2.5                                    Consents and Approvals.  Assuming
the accuracy of the representations and warranties made by the Investor in
Article III of this Agreement, no consent, approval, order or authorization of,
or registration, qualification, designation, declaration or filing with, any
federal, state, local or foreign governmental authority is required on the part
of the Company in connection with the execution and delivery of this Agreement
or the consummation of the transactions contemplated hereby, except for the
filing with the SEC, as defined below, of a Current Report on Form 8-K, and, if
applicable, the filing of a Supplemental Listing Application with the NASDAQ
Global Select Market with respect to the Purchased Shares and filings pursuant
to Regulation D of the U.S. Securities Act of 1933, as amended (the “Securities
Act”), and applicable state securities laws, all of which have been made or will
be made in a timely manner.

 

Section 2.6                                    No Broker.  There are no claims
for brokerage commissions or finder’s fees or similar compensation in connection
with the transactions contemplated by this Agreement based on any arrangement
made by or on behalf of the Company.

 

Section 2.7                                    No Material Misstatements or
Omissions.  None of the documents filed with the U.S. Securities and Exchange
Commission (the “SEC”) by the Company during the twelve months immediately prior
to the Closing contained an untrue statement of a material fact or omitted to
state a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading.

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES OF THE INVESTOR

 

The Investor represents and warrants to the Company, as of the Closing, as
follows:

 

Section 3.1                                    Organization, Good Standing,
Corporate Power and Qualification.  The Investor is a limited liability company
duly organized, validly existing and in good standing under the laws of the
State of North Carolina and has all requisite limited liability company power
and authority to carry on its business as presently conducted.  The Investor is
duly qualified to transact business and is in good standing in each jurisdiction
in which the failure to so qualify or to be in good standing would have a
material adverse effect on the Investor’s ability to perform its obligations
under this Agreement.  The Incoming Chairman is the sole member of

 

3

--------------------------------------------------------------------------------


 

the Investor, and no other Person owns any equity interest in, or has a right to
acquire any equity interest in, the Investor.

 

Section 3.2                                    Authority; Validity of
Agreement.  The Investor has the limited liability company power and authority
to enter into this Agreement and to carry out its obligations hereunder.  This
Agreement has been duly and validly executed and delivered by the Investor and
the Incoming Chairman and, assuming due authorization, execution and delivery of
this Agreement by the Company, is a valid and binding obligation of the Investor
and the Incoming Chairman enforceable against the Investor and the Incoming
Chairman in accordance with its terms, except as such enforceability may be
limited by bankruptcy, insolvency, moratorium, reorganizations, fraudulent
transfer or similar laws relating to or affecting creditors generally or by
general equitable principles (whether applied in equity or at law).  No other
limited liability company proceedings are necessary for the execution and
delivery by the Investor of this Agreement, the performance by it of its
obligations hereunder or the consummation by it of the transactions contemplated
hereby.

 

Section 3.3                                    No Conflict or Violation.  The
execution, delivery and performance by the Investor and the Incoming Chairman of
this Agreement does not violate or conflict with any provision of the Investor’s
organizational documents and does not violate any provision of law, or any
order, judgment or decree of any court or other governmental or regulatory
authority, nor violate or result in a breach of or constitute (with due notice
or lapse of time or both) a default under any material contract, lease, loan
agreement, mortgage, security agreement or other material agreement or
instrument to which the Investor or the Incoming Chairman is a party or by which
either of them is bound.

 

Section 3.4                                    Consents and Approvals.  Assuming
the accuracy of the representations and warranties made by the Company in
Article II of this Agreement, no consent, approval, order or authorization of,
or registration, qualification, designation, declaration or filing with, any
federal, state, local or foreign governmental authority is required on the part
of the Investor or the Incoming Chairman in connection with the execution and
delivery of this Agreement or the consummation of the transactions contemplated
hereby, except for filings with the SEC under Section 16 of the Securities
Exchange Act of 1934, as amended.

 

Section 3.5                                    Exemption from Securities Act. 
The Investor has been advised and understands that (a) the issuance and sale
hereunder of the Purchased Shares have not been registered under the Securities
Act, or any state securities laws and, therefore, they cannot be resold unless
they are registered under the Securities Act and applicable state securities
laws or unless an exemption from such registration requirements is available,
(b) the Investor may be required to hold, and continue to bear the economic risk
of its investment in, the Purchased Shares indefinitely, unless the offer and
sale of such Purchased Shares is subsequently registered under the Securities
Act and all applicable state securities laws or an exemption from such
registration is available, (c) Rule 144 promulgated under the Securities Act is
not presently available with respect to the sale of the Purchased Shares and
(d) when and if the Purchased Shares may be disposed of without registration
under the Securities Act in reliance on Rule 144 promulgated under the
Securities Act, the amount of Purchased Shares that may be disposed of may be
limited in accordance with the terms and conditions of such rule.

 

4

--------------------------------------------------------------------------------


 

Section 3.6                                    Accredited Investor.  The
Investor is an “accredited investor” as such term is defined in Rule 501(a) of
the Securities Act and has such knowledge and experience in financial and
business matters that it is capable of evaluating the merits and risks of the
investment contemplated by this Agreement.  The Investor is able to bear the
economic risk of its investment in the Company (including a complete loss of
such investment).

 

Section 3.7                                    Investment Purpose.  The Investor
is acquiring the Purchased Shares solely for its own account for investment and
not with a view toward the distribution thereof.

 

Section 3.8                                    Economic Risk.  The Investor
understands that it must bear the economic risk of this investment indefinitely
unless the Purchased Shares are registered pursuant to the Securities Act or an
exemption from such registration is available, and unless the disposition of the
Purchased Shares is qualified under applicable state securities laws or an
exemption from such qualification is available.  The Investor further
understands that there is no assurance that any exemption from the Securities
Act will be available, or, if available, that such exemption will allow the
Investor to transfer any or all of the Purchased Shares, in the amounts, or at
the time the Investor might propose.  The Investor has independently and without
reliance upon the Company, any affiliate thereof or any agent of the foregoing
(other than reliance on the representations and warranties in Article II), and
based on such documents and information as the Investor has deemed appropriate,
made its own appraisal of an investigation into the business, operations,
property, financial and other condition of the Company and made its own
investment decision with respect to the investment represented by the Purchased
Shares.  The Investor has consulted, to the extent deemed appropriate by the
Investor, with the Investor’s own advisers as to the financial, tax, legal and
related matters concerning an investment in the Purchased Shares and on that
basis understands the financial, legal, tax and related consequences of an
investment in the Purchased Shares, and believes that an investment in the
Purchased Shares is suitable and appropriate for the Investor.

 

Section 3.9                                    Excluded Information.  The
Investor has sufficient knowledge and experience in financial and business
matters so as to be capable of evaluating the merits and risks of the
transactions contemplated by this Agreement.  The Investor acknowledges that the
Company is privy to material, non-public information not known to the Investor
(the “Excluded Information”) and that the Excluded Information could be material
to the Investor’s decision to acquire the Purchased Shares.  Subject to
Section 2.7, the Investor hereby agrees that the Company shall not be obligated
to disclose any Excluded Information or have any liability to the Investor with
respect to any such non-disclosure.  Subject to Section 2.7, the Investor
understands and agrees that the Company makes no representation or warranty
whatsoever with respect to the business, condition (financial or otherwise),
properties, prospects, creditworthiness, status or affairs of the Company or
with respect to the value of the Purchased Shares.  Subject to Section 2.7, the
Investor hereby irrevocably and unconditionally waives and releases, to the
fullest extent permitted by law, any and all claims, causes of action (whether
for damages, rescission or any other relief, at law or in equity, including but
not limited to damages based on common law fraud) it has or may have against the
Company or its affiliates and its and their respective officers, directors,
employees, representatives, agents, partners, successors and assigns, in
connection with, relating to or arising out of the nondisclosure of the Excluded
Information, and the Investor has not assigned or transferred any such claims
and agrees not to

 

5

--------------------------------------------------------------------------------


 

solicit or encourage, directly or indirectly, any other person to assert such a
claim.  The Investor further confirms that it understands the significance of
the foregoing waiver.

 

Section 3.10                             No Broker.  There are no claims for
brokerage commissions or finder’s fees or similar compensation in connection
with the transactions contemplated by this Agreement based on any arrangement
made by or on behalf of the Investor or the Incoming Chairman.

 

ARTICLE IV

 

CERTAIN COVENANTS

 

Section 4.1                                    Transfer Restrictions.

 

(a)                                 Prior to the six-month anniversary of the
Closing, (i) the Investor shall not, directly or indirectly, Transfer any
Purchased Shares or issue any equity interests in the Investor or grant any
rights to acquire any equity interest in the Investor and (ii) the Incoming
Chairman shall not, directly or indirectly, Transfer any equity interests in the
Investor, in each case, except for Transfers to Permitted Transferees.

 

(b)                                 A Permitted Transferee of the Purchased
Shares or equity interests in the Investor pursuant to this Agreement may
subsequently Transfer his, her or its Purchased Shares or equity interests in
the Investor only to the Incoming Chairman, the Investor or to a Person that is
a Permitted Transferee.  Each Permitted Transferee shall, and the Incoming
Chairman and the Investor shall use their respective best efforts to cause such
Permitted Transferee to, Transfer back to the Incoming Chairman or the Investor
(or to another Permitted Transferee) the Purchased Shares or equity interests in
the Investor acquired by it if such Permitted Transferee ceases to be a
Permitted Transferee.

 

(c)                                  Any Transfer of the Purchased Shares or
equity interests in the Investor in violation of this Section 4.1 shall, to the
fullest extent permitted by law, be null and void ab initio, and the Company
shall not, and shall instruct its transfer agent and other third parties not to,
record or recognize any such purported transaction in the Purchased Shares on
the books of the Company.

 

(d)                                 Notwithstanding anything to the contrary
herein, nothing set forth in this Section 4.1 shall prohibit (i) the Transfer of
the Purchased Shares pursuant to the terms of a Buyout Transaction or (ii) the
pledge of the Purchased Shares as security or collateral.

 

(e)                                  For purposes of this Agreement, the
following terms have the following meanings:

 

“Buyout Transaction” shall mean a tender offer, exchange offer, merger,
consolidation, acquisition, business combination or similar transaction that has
been approved by the Board, that offers each holder of Common Stock (other than,
if applicable, the Person proposing such transaction or other Persons
participating in such transaction, including Persons who roll over their Common
Stock) the opportunity to receive with respect to such holder’s

 

6

--------------------------------------------------------------------------------


 

Common Stock the same consideration per share of Common Stock (which shall
include, without limitation, cash and share election transactions) or otherwise
contemplates the acquisition of Common Stock beneficially owned by each such
holder for the same consideration (which shall include, without limitation, cash
and share election transactions); provided that the decision by certain holders
to roll over their Common Stock shall not exclude such a transaction from being
considered a Buyout Transaction.

 

“Permitted Transferees” shall mean (a) the Incoming Chairman, (b) the Incoming
Chairman’s spouse or direct lineal descendants (including by adoption), (c) any
trust established for the sole benefit of the Incoming Chairman or the Incoming
Chairman’s spouse or direct lineal descendants (including by adoption), (d) any
Person in which the direct or indirect and beneficial owner of all voting
securities of such Person is the Incoming Chairman or the Incoming Chairman’s
spouse or direct lineal descendants (including by adoption) and (e) the Incoming
Chairman’s heirs, executors, administrators or personal representatives upon the
death, incompetency or disability of the Incoming Chairman; provided that, any
such Person shall only be a Permitted Transferee if such Person agrees in
writing to be bound by the terms of this Section 4.1.

 

“Person” shall mean an individual, partnership (whether general or limited),
joint-stock company, corporation, limited liability company, joint venture,
estate, trust or unincorporated organization, and any government or agency or
political subdivision thereof.

 

“Representatives,” shall mean, with respect to the Company, its principals,
directors, officers, employees, general partners, members, agents,
representatives, attorneys, accountants and advisors acting at the direction or
on behalf of the Company.

 

“Transfer” shall mean, with respect to the Common Stock or equity interests in
the Investor, any (a)  sale, assignment, transfer or other disposition,
(b) purchase, sale or trading of puts, calls, options, variable forward
contracts, equity swaps, collars or other derivative securities based thereon or
(c) short sale of such security.

 

Section 4.2                                    Confidentiality.

 

(a)                                 The Investor acknowledges that in connection
with the sale and purchase of the Purchased Shares it has received certain
confidential information relating to the Company and its subsidiaries.  The
Investor hereby agrees, as set forth below, to treat confidentially such
information furnished to it by the Company or by its Representatives, whether
furnished before or after the date of this Agreement and whether written, oral
or electronic, together with all analyses, compilations, forecasts,
interpretations, summaries, notes, data, studies or other documents or records
prepared by the Investor which contain or otherwise reflect or are generated
from, in whole or in part, such information (collectively, the “Confidential
Information”).  The Investor hereby agrees that the Confidential Information
will not be used other than for the purpose of evaluating the purchase of the
Purchased Shares, and that such information will be kept confidential by it. 
Notwithstanding the foregoing, if the Investor is requested or required (by oral
question or request for information or documents in legal proceedings,
interrogatories, subpoena, civil investigative demand or similar process) to
disclose any Confidential Information, then it will notify the Company of such
request or requirement so

 

7

--------------------------------------------------------------------------------


 

that the Company may seek an appropriate protective order and/or waive the
Investor’s compliance with the provisions of this Section 4.2.  The Investor
hereby agrees to reasonably cooperate with the Company in any effort to obtain
such a protective order or otherwise limit any disclosure.  If in the absence of
a protective order or the receipt of a waiver hereunder, the Investor is
nonetheless legally required to disclose Confidential Information to any
tribunal, then the Investor, after notice to the Company, may disclose solely
such information legally required to be disclosed to such tribunal.  The
Investor shall exercise reasonable efforts to obtain reliable assurance that
confidential treatment will be accorded the Confidential Information so
disclosed.  The obligations set forth in this Section 4.2 shall be inoperative
as to particular portions of the Confidential Information if such information
(i) is or becomes generally available to the public other than as a result of a
disclosure by the Incoming Chairman or the Investor, (ii) was available to the
Investor on a non-confidential basis prior to its disclosure to the Investor by
the Company or its Representatives or (iii) becomes available to the Investor on
a non-confidential basis from a source other than the Company or its
Representatives, provided that such source is not known by the Investor to be
bound by a confidentiality agreement with the Company or its Representatives and
is not to the Investor’s knowledge otherwise prohibited from transmitting the
information to it by a contractual, legal or fiduciary obligation.  The fact
that information included in the Confidential Information is or becomes
otherwise available to the Investor under clauses (a) through (c) above shall
not relieve the Investor of the prohibitions of the confidentiality provisions
of this Section 4.2 with respect to the balance of the Confidential Information.

 

(b)                                 The Company and the Incoming Chairman agree
that the Confidentiality Agreement, dated June 19, 2015, by and between the
Company and the Incoming Chairman shall terminate concurrently with the
effectiveness of the Incoming Chairman’s appointment as a director of the
Company, it being understood and agreed that all Evaluation Material (as defined
therein) shall continue to be subject to the Incoming Chairman’s fiduciary
duties as a director and policies and procedures generally applicable to
directors of the Company.

 

Section 4.3                                    Registration Rights.  The Company
shall use commercially reasonable efforts to file and cause to be declared
effective, not later than the six-month anniversary of the Closing, a shelf
registration statement on Form S-3 (the “Shelf Registration Statement”) with
respect to those Purchased Shares which are not otherwise registered under the
Securities Act, to provide the Investor and any of its Permitted Transferees, if
applicable, with the ability to resell such Purchased Shares from time to time
in accordance with the methods of distribution elected by such Persons and as
set forth in the Shelf Registration Statement.  The Company shall provide the
Investor with drafts of the Shelf Registration Statement and all related
documents and duly consider any comments thereon provided by the Investor or its
advisors.

 

ARTICLE V

 

MISCELLANEOUS PROVISIONS

 

Section 5.1                                    Successors and Assigns; No
Third-Party Beneficiaries.  This Agreement shall inure to the benefit of, and be
binding upon, the parties hereto and their respective successors.  No party
hereto shall assign or delegate any of the rights or obligations

 

8

--------------------------------------------------------------------------------


 

created under this Agreement without the prior written consent of the other
parties hereto.  Nothing in this Agreement shall confer upon any Person not a
party to this Agreement, or the legal representatives of such Person, any rights
or remedies of any nature or kind whatsoever under or by reason of this
Agreement.

 

Section 5.2                                    Fees and Expenses.  All Company
legal, accounting and other fees, costs and expenses incurred in connection with
this Agreement and the transactions contemplated hereby shall be paid by the
Company.  If the Closing occurs, the Company shall also pay up to $50,000 for
the Investor’s legal, accounting and other fees, costs and expenses incurred in
connection with this Agreement and the transactions contemplated hereby, which
shall include fees incurred in reviewing the Shelf Registration Statement and
related documentation.

 

Section 5.3                                    Notices.  Unless otherwise
specified herein, all notices, consents, approvals, reports, designations,
requests, waivers, elections and other communications authorized or required to
be given pursuant to this Agreement shall be in writing and shall be deemed to
have been given (a) when personally delivered, (b) when transmitted via
facsimile to the number set out below, if the sender on the same day sends a
confirming copy of such notice by a recognized overnight delivery service
(charges prepaid), (c) the day following the day (except if not a business day
then the next business day) on which the same has been delivered prepaid to a
reputable national overnight courier service, (d) when transmitted via e-mail
(including via attached pdf document) to the e-mail address set out below, if
the sender on the same day sends a confirming copy of such notice by a
recognized overnight delivery service (charges prepaid) or (e) the third
business day following the day on which the same is sent by certified or
registered mail, postage prepaid, in each case to the respective parties as
applicable, at the address, facsimile number or e-mail address set forth below
(or such other address, facsimile number or e-mail address as a party may
specify by notice to another party in accordance with this Section 5.3):

 

If to the Investor or the Incoming Chairman, to:

 

Eshelman Ventures, LLC

319 North 3rd Street, Suite 301

Wilmington, NC 28401

Fax:  (910) 399-2801

Attention: Fredric N. Eshelman

E-mail:  Fred@eshelmanventures.com

 

with a copy (which shall not constitute notice) to:

 

Wyrick Robbins Yates & Ponton LLP

4101 Lake Boone Trail, Suite 300

Raleigh, NC 27607-7506

Fax:  (919) 781-4865

Attention: Donald R. Reynolds, Esq.

E-mail:  dreynolds@wyrick.com

 

9

--------------------------------------------------------------------------------


 

If to the Company, to:

 

The Medicines Company

8 Sylvan Way

Parsippany, NJ 07054

Fax:  (862) 207-6222

Attention:  Stephen M. Rodin, Esq.

E-mail:  stephen.rodin@THEMEDCO.com

 

with a copy (which shall not constitute notice) to:

 

Cadwalader, Wickersham & Taft LLP

200 Liberty Street

New York, NY 10281

Fax:  (212) 504-6666

Attention:  Christopher T. Cox, Esq.

E-mail:  chris.cox@cwt.com

 

Section 5.4                                    Entire Agreement.  This Agreement
represents the entire agreement and understanding of the parties with reference
to the transactions set forth herein and no representations or warranties have
been made in connection with this Agreement other than those expressly set forth
herein.  This Agreement and the agreements contemplated hereby supersede all
prior negotiations, discussions, correspondence, communications, understandings
and agreements between the parties relating to the subject matter of this
Agreement and all prior drafts of this Agreement.  No prior drafts of this
Agreement and no words or phrases from any such prior drafts shall be admissible
into evidence in any action or suit involving this Agreement.

 

Section 5.5                                    Severability.  This Agreement
shall be deemed severable, and the invalidity or unenforceability of any term or
provision hereof shall not affect the validity or enforceability of this
Agreement or of any other term or provision hereof.  Any provision of this
Agreement held invalid or unenforceable only in part will remain in full force
and effect to the extent not held invalid or unenforceable.

 

Section 5.6                                    Titles and Headings.  The
Article and Section headings contained in this Agreement are solely for
convenience of reference and shall not affect the meaning or interpretation of
this Agreement or of any term or provision hereof.

 

Section 5.7                                    Signatures and Counterparts. 
This Agreement may be executed and delivered (including by facsimile or e-mail
transmission) in two (2) or more counterparts, each of which shall be deemed to
be an original and all of which taken together shall constitute one and the same
agreement.

 

Section 5.8                                    Legal Counsel and
Interpretation.  Each of the parties hereto acknowledges that each party to this
Agreement has been represented by counsel in connection with this Agreement and
the transactions contemplated by this Agreement.  Accordingly, any rule of law,
or any legal decision that would require interpretation of any claimed
ambiguities in this Agreement against the party that drafted it has no
application and is expressly waived.

 

10

--------------------------------------------------------------------------------


 

Section 5.9                                    Survival.  All covenants,
agreements, representations and warranties made herein shall survive the
execution and delivery hereof.

 

Section 5.10                             Specific Performance.  The parties
acknowledge and agree that irreparable injury would occur in the event any of
the provisions of this Agreement were not performed in accordance with the terms
hereof or were otherwise breached and that such injury would not be adequately
compensable by the remedies available at law (including the payment of money
damages).  It is accordingly agreed that the parties shall be entitled to
specific enforcement of, and injunctive relief to prevent any violation of, the
terms hereof.  The parties further agree not to take action, directly or
indirectly, in opposition to the party seeking such relief on the grounds that
any other remedy or relief is available at law or in equity.  This Section 5.10
is not the exclusive remedy for any violation of this Agreement.

 

Section 5.11                             Governing Law.  This Agreement shall be
governed and construed in accordance with the internal laws of the State of New
York.

 

Section 5.12                             Jurisdiction; Waiver of Jury Trial.

 

(a)                                 Each of the Investor, the Incoming Chairman
and the Company hereby irrevocably and unconditionally submit, for itself and
its or his property, to the exclusive jurisdiction of any New York State court,
or, if under applicable law, exclusive jurisdiction over such matters is vested
in the Federal courts, any Federal court, in each case located in the Borough of
Manhattan, City of New York, State of New York, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to this
Agreement or the transactions contemplated hereby or for recognition or
enforcement of any judgment relating thereto, and the Investor, the Incoming
Chairman and the Company hereby irrevocably and unconditionally (i) agree not to
commence any such action or proceeding except in such courts, (ii) agree that
any claim in respect of any such action or proceeding may be heard and
determined in such State court or, to the extent required by law, in such
Federal court, (iii) waive, to the fullest extent it may legally and effectively
do so, any objection which it may now or hereafter have to the laying of venue
of any such action or proceeding in any such court and (iv) waive, to the
fullest extent permitted by law, (x) any claim that such party is not personally
subject to the jurisdiction of any such court, (y) any claim that such party and
such party’s property is immune from any legal process issued by any such court
and (z) the defense of an inconvenient forum to the maintenance of such action
or proceeding in any such court.  The Investor, the Incoming Chairman and the
Company agree that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.  Each party to this Agreement irrevocably
consents to service of process in the manner provided for notices in
Section 5.3.  Nothing in this Agreement will affect the right of any party to
this Agreement to serve process in any other manner permitted by law.

 

(b)                                 EACH PARTY HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY CLAIM, ACTION, SUIT OR PROCEEDING DIRECTLY OR INDIRECTLY ARISING
OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT.  EACH PARTY (I) CERTIFIES
THAT NO REPRESENTATIVE OF THE

 

11

--------------------------------------------------------------------------------


 

OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF ANY CLAIM, ACTION, SUIT OR PROCEEDING, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (II) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS PARAGRAPH.

 

Section 5.13                             No Other Representations or Warranties.

 

(a)                                 Except for the representations and
warranties contained in Article II, each of the Investor and the Incoming
Chairman acknowledges that neither the Company nor any other Person on behalf of
the Company makes any other express or implied representation or warranty with
respect to the Company or its subsidiaries or with respect to any other
information made available to the Investor and the Incoming Chairman in
connection with the Investor’s investment in the Purchased Shares.

 

(b)                                 Except for the representations and
warranties contained in Article III, the Company acknowledges that none of the
Investor, the Incoming Chairman or any other Person on behalf of the Investor or
the Incoming Chairman makes any other express or implied representation or
warranty with respect to the transactions contemplated hereby.

 

Section 5.14                             Termination.  In the event that the
Investor does not deliver an Election Notice prior to the Expiration Time, then
this Agreement shall automatically terminate without any action by any party
hereto, and the parties shall have no further rights and obligations hereunder;
provided that the Investor’s obligations under Section 4.2 shall survive the
termination of this Agreement.

 

[Remainder of Page Intentionally Blank]

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

 

 

THE COMPANY:

 

 

 

 

 

THE MEDICINES COMPANY

 

 

 

 

 

 

By:

/s/ Clive A. Meanwell

 

 

Name:

Clive A. Meanwell

 

 

Title:

Chief Executive Officer

 

--------------------------------------------------------------------------------


 

 

INVESTOR:

 

 

 

 

 

ESHELMAN VENTURES, LLC

 

 

 

 

 

 

By:

/s/ Fredric N. Eshelman

 

 

Name:

Fredric N. Eshelman

 

 

Title:

Principal

 

 

 

 

 

FREDRIC N. ESHELMAN

 

(solely for purposes of Article IV and Article V)

 

 

 

 

 

/s/ Fredric N. Eshelman

 

--------------------------------------------------------------------------------


 

Exhibit A

 

Election Notice

 

August 27, 2015

 

The Medicines Company

8 Sylvan Way

Parsippany, NJ 07054

Attention:  Stephen M. Rodin, Esq.

Email:  stephen.rodin@THEMEDCO.com

 

Re:  Election Notice

 

Ladies and Gentlemen:

 

Reference is made to the Investment Agreement (the “Agreement”), dated as of
August 25, 2015, by and among Eshelman Ventures, LLC, a North Carolina limited
liability company (the “Investor”), The Medicines Company, a Delaware
corporation, and, solely for purposes of Article IV and Article V of the
Agreement, Fredric N. Eshelman.  Capitalized terms used but not defined herein
have the meanings ascribed to such terms in the Agreement.

 

Pursuant to Section 1.1 of the Agreement, the Investor hereby delivers the
Election Notice and elects to purchase and accept the Purchased Shares upon the
terms and conditions set forth in the Agreement.

 

 

Very truly yours,

 

 

 

ESHELMAN VENTURES, LLC

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------